t c memo united_states tax_court duane s ashley petitioner v commissioner of internal revenue respondent docket no 5151-o0l filed date duane s ashley pro_se steven m webster for respondent memorandum findings_of_fact and opinion chiechi judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion we must consider whether respondent may proceed with collec- tion with respect to petitioner’s taxable_year we hold that respondent may findings_of_fact virtually all of the facts have been deemed established pursuant to the court’s order under rule f dated date petitioner resided in beaufort south carolina on the date he filed the petition in this case petitioner worked for the u s government government from until january or date when the government dis-- charged him at the time of his discharge petitioner was working for the parris island marine corps recruit depot after his discharge in early petitioner made various claims against the government which were not resolved to his satisfac-- tion in an effort to have such claims resolved by a federal court petitioner decided not to and did not file a federal_income_tax return return for taxable_year or any taxable_year thereafter on august october november and date respondent sent petitioner delinquency notices with respect to his taxable_year on date respondent sent by certified mail to petitioner’s last_known_address ie star route box a ‘al11 rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect at all relevant times - - beaufort south carolina route mailing address a notice_of_deficiency notice with respect to petitioner’s taxable_year the usps notified petitioner on date and again on date about the certified mail from respondent that it was attempting to deliver to him on date the usps returned that certified mail to respondent as unclaimed in the notice that respondent issued to petitioner with respect to taxable_year respondent determined inter alia that for that year petitioner had nonemployee compensation totaling dollar_figure and interest_income totaling dollar_figure in the notice respondent further determined for taxable_year a deficiency of dollar_figure in federal_income_tax tax and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively petitioner did not petition the court with respect to the notice issued by respondent relating to his taxable_year on date respondent assessed tax of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively with respect to petitioner’s taxable_year as determined in the notice on date petitioner resided in the property at the route mailing address throughout and thereafter sometime after the united_states postal service usps changed the mailing address of that property from the route mailing address to woodbine avenue beaufort south carolina q4e- respondent also assessed interest of dollar_figure that had accrued as of that date on such deficiency and such additions to tax we shall refer to such assessed tax assessed additions to tax and assessed interest as well as any interest thereon as pro- vided by law which respondent has not assessed but which accrued after date as petitioner’s unpaid liability for on september and date and date respondent sent petitioner notices of balance due with respect to petitioner’s unpaid liability for on date respondent filed a notice_of_federal_tax_lien with respect to petitioner’s taxable_year on date a payment of dollar_figure was made by levy with respect to petitioner’s taxable_year on date respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s taxable_year on or before date in response to the notice_of_intent_to_levy petitioner filed form request for a ‘the federal_tax_lien filed on date was not a collection action subject_to sec_6320 see sec_301 l a b q a-b2 proced admin regs see also 117_tc_117 n the levy made on date was not subject_to sec_6330 see sec_301_6330-1 q a-a4 example proceed admin regs see also nicklaus v commissioner supra - - collection_due_process_hearing form in form petitioner alleged have been requesting hearing for almost years now from local and atlanta agents and no response except liens and seizure of bank account in excess of actual amount in account by local agent not taking into consideration or complying with your own instruc-- tions by field agents has led to this i want my day in federal court and am again requesting such on date petitioner submitted to respondent’s appeals_office appeals_office form 433-a collection informa-- tion statement for individuals form 433-a in that form petitioner indicated that he had two dependents---the mother of his son and their son petitioner indicated in form 433-a that he owned his home located in beaufort south carolina which he valued at dollar_figure four automobiles two of which he did not value one of which he valued at dollar_figure and one of which he valued at dollar_figure three boats which he did not value and certain tools of trade on which he placed a current pawn value of dollar_figure to dollar_figure and a replacement value of dollar_figure to dollar_figure in form 433-a petitioner indicated that his monthly compensation varied but that it was around dollar_figure and that his monthly total expenses were dollar_figure in response to a question in form 433-a asking for additional information or comments petitioner stated dept of navy owes me disability from oct ‘86 thru current according to the appeals_office case memorandum relating to -- - the notice_of_intent_to_levy with respect to petitioner’s taxable_year mr ashley petitioner makes claims that he cannot pay the amount due he included another letter with his protest alluding to a large government debt owed him from another agency for disability payments which he claims were improperly denied he believes that the internal_revenue_service should help him in his cause to recover what he believes are his benefits and then share in those benefits to pay the taxes at hand in the instant case mr ashley in his protest claims not that he doesn’t owe the tax but that the liability should be offset by the debt owed him by another fed- eral government agency it should be noted that the assessment at hand was made under substitute for return procedures and is not from a voluntarily filed tax_return therefore mr ashley may file an original tax_return to correct the amount of tax at any time based upon relevant records he may have mr ashley responded to a letter sent by the settlement officer saying in a phone message that he would be amenable to completing a financial statement to declare his inability to pay such a financial statement was sent to mr ashley with instructions to complete as fully as possible and return to the settlement officer for evaluation his overture at not being able to pay should be treated as a collection alternative within the meaning of the new restructuring and reform act of as it applies here a telephone conference was agreed upon and held with mr ashley mr ashley went over his claim that the internal reve- nue service should straighten out his problem with the department of the navy which he said denied his dis- ability claim mr ashley was again advised that he could file an original tax_return for the financial information submitted by mr ashley indicates that he has equity in property from which some funds may be generated mr ashley houses not only himself but his common_law wife and their natural son thus there are three who are claimable as de- pendents for purposes of determining disposable income mr ashley indicated that his wife does not work and that his income is the sole income of the household an analysis of his monthly income over allowable ex- penses reveals the following income bxpense type expense amount dollar_figure national std s housing util dollar_figure transportation sdollar_figure total dollar_figure people in household source bls xas claimed but unsubstantiated no housing pur- chase or rental expense is involved or included xas allowed for one car no purchase expense is involved or included x xx xmr ashley’s claim reflects monthly expenses of dollar_figure footnote the home and autos are paid for mr ashley claims that he lost his health and life_insurance because of the circumstances described above applying a present_value to the excess income over expenses yields a total of dollar_figure dollar_figure per month x months left on statute dollar_figure according to the county valuation of mr ashley’s realty and the information on encumbrances he has the full equity of the home because he had satisfied the mortgage the county valuation is dollar_figure there are no available valuations for the vehicles or boats in mr ashley’s possession however it 1s unnecessary to obtain that information because the addition of present_value to the equity in the realty substantially exceeds what is owed by mr ashley even reducing the value of the realty by leaves equity of dollar_figure also eliminating present_value in its entirety because of the dischargeability of the taxes still leaves net realizable equity substantially in excess of the amount owed mr ashley might have been entitled to enter into an installment_agreement but for the fact that he is not current in his filing obligations see irm mr ashley was given ample opportunity to file the delinguent and as he indicated to the settlement officer taxable returns all since but unfortunately has not done so he requested assistance from the internal_revenue_service in prepar- ing the unfiled returns which according to information secured_by the settlement officer could not be of- fered therefore an installment_agreement isn’t an option for mr ashley the settlement officer considered an offer in compro- mise as an sic collection alternative however there are several reasons why an offer is inappropri- ate as indicated above mr ashley’s equity in assets far exceeds the amount owed which precludes acceptance based on doubt as to collectibility nor has he claimed or demonstrated that there are any special circumstances which would warrant consideration of an effective tax_administration offer in any event the service policy with respect to individuals who submit offers is that they be current in filing all due returns before their offers can be processed see irm as noted above mr ashley was not in compliance with his filing responsibilities at the time of his appeal nor has he become compliant in filing since mr ashley has not offered a viable collection alterna- tive in his case nor has he availed himself to date of the opportunity to file an original income_tax return for the subject year which he claims verbally would reduce the amount of tax due further mr ashley will not be available for a viable collection alternative until such time that he becomes compliant with his filing obligations therefore the following conclusions and determinations are made in this matter the sending of the notice_of_intent_to_levy was proper under the circumstances since no viable collection alternative has been offered the intrusiveness of the proposed levy is commensurate with the need to collect the revenue efficiently and in such a manner mr ashley was advised that the liability can be adjusted at any time if an accurate return is filed and substan- tiated the sending of the notice_of_intent_to_levy should thus be sustained on date pursuant to sec_6330 the appeals_office issued to petitioner a notice_of_determination with respect to petitioner’s taxable_year that notice stated in pertinent part summary of determination the service followed its procedural administrative and legal guidelines in sending the notice_of_intent_to_levy there were no viable collection alternatives advanced by the taxpayer the intrusiveness of the proposed levy is commensurate with the need to collect the revenue efficiently attached to the notice_of_determination was a document entitled attachment - that document stated in pertinent part matters considered whether the service followed its procedural adminis-- trative and legal guidelines in issuing the notice of intent to lhevy as sic assessment of tax was made and notice_and_demand for payment followed failure to pay the amount occurred thereafter before levy can be made a notice_of_intent_to_levy must first be issued the service followed the required procedures in issuing the notice_of_intent_to_levy whether any collection alternatives are advanced by the taxpayer and the viability of such offers -- - the taxpayer proposed the service act on his be- half in seeking to recover damages the taxpayer says are owed to him by another federal_agency there is no established debt at this time and therefore no power of levy against the debt to recover the taxes owed the taxpayer was advised that he could file an original income_tax return for the subject year but has yet to do so the taxpayer was asked to file delinquent tax returns but has not done so there were no other alterna- tives offered whether the proposed action would be unnecessarily intrusive as against the need to collect the revenue efficiently the intrusiveness of the proposed levy is commen-- surate with the need to collect the revenue effi- ciently and in such a manner the failure_to_file delinquent returns precludes the collection alter- natives most often employed opinion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the administrative determination of the appeals_office for abuse_of_discretion sego v commissioner t cc 114_tc_176 -petitioner did not petition the court with respect to the notice that respondent issued to him relating to his taxable_year moreover although invited to do so by the appeals_office petitioner did not prepare and file with the appeals_office a return for at trial petitioner testified that he did not know what he owed for his taxable_year assuming arguendo that petitioner had properly placed at issue the validity of the underlying tax_liability at issue on the record before us we find that petitioner has failed to establish that petitioner’s unpaid liability for is not valid petitioner asks the court to grant him various remedies including full compensation_for claimed disability benefits appropriate redress for his alleged wrongful discharge by the government an investigation of various complaints against the internal_revenue_service and relief from petitioner’s unpaid liability for and for any unpaid liabilities for taxable years thereafter we do not have the authority to resolve any of the matters raised by petitioner except the issue as to whether respondent may proceed with collection with respect to petitioner’s taxable_year the record is devoid of any evidence establishing that respondent abused respondent’s discretion in determining in the notice_of_determination to proceed with collection with respect to that year on the record before us we find that respondent did not abuse respondent’s discretion in making that determination we have considered all of petitioner’s arguments and conten- tions which are not discussed herein relating to whether respon- dent may proceed with collection with respect to petitioner’s taxable_year and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
